25 F.3d 1042NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES OF AMERICA, Plaintiff Appellee,v.Herbert A. MIMS, Defendant Appellant.
No. 94-6311.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 24, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CR-92-88, CA-93-1159)
Herbert A. Mims, appellant pro se.
Michael R. Smythers, Asst. U.S. Atty., Charles Dee Griffith, Jr., Office of the United States Attorney, Norfolk, VA, Albert David Alberi, Sp. Asst. U.S. Atty., Virginia Beach, VA, for appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court orders denying relief on his 28 U.S.C. Sec. 2255 (1988) complaint and denying his motion for reconsideration of that order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Mims, Nos.  CR-92-88;  CA-93-1159 (E.D. Va.  Feb. 15 & Mar. 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED